 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        LORI JACOBS,                                        CASE NO. 3:17-cv-05988-RJB
11
                                   Plaintiff,               ORDER ON (1) PLAINTIFF’S
12              v.                                          MOTION FOR PARTIAL
                                                            SUMMARY JUDGMENT; (2)
13      WAL-MART STORES, INC.,                              DEFENDANT WAL-MART
                                                            STORES, INC.’S MOTION FOR
14                                 Defendant.               SUMMARY JUDGMENT
                                                            DISMISSAL, OR, IN THE
15                                                          ALTERNATIVE, MOTION FOR
                                                            PARTIAL SUMMARY JUDGMENT
16                                                          ON DAMAGES; AND (3)
                                                            PLAINTIFF’S MOTION TO SEAL
17

18          BEFORE THE COURT are two cross motions for summary judgment, Plaintiff’s Motion

19   for Partial Summary Judgment (Dkt. 71) and Defendant Wal-Mart Stores, Inc.’s Motion for

20   Summary Judgment Dismissal, Or, In the Alternative, Motion for Partial Summary Judgment on

21   Damages (Dkt. 102). Both parties have lodged related motions to strike, and Plaintiff has filed a

22   motion to seal pro forma. Dkt. 158. The Court has considered both summary judgment motions

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 1
 1   and the remainder of the file herein. The Court deems oral argument unnecessary. As discussed

 2   below, both motions for summary judgment should be denied.

 3                    I.      RELEVANT FACTS AND PROCEDURAL HISTORY

 4   A. Facts.

 5          The facts recited herein are agreed, except where noted.

 6          Plaintiff Lori Wells has worked as a pharmacist for Defendant Wal-Mart since 2007. Dkt.

 7   73 at ¶3. She was diagnosed with cerebral palsy at birth and has suffered from multiple sclerosis

 8   since 1978. Dkt. 73 at ¶4. In April of 2016, Defendant notified its pharmacists, including

 9   Plaintiff, that effective April 16, 2017, all pharmacists would be required to be “immunization

10   certified” to “simultaneously improve health outcomes while growing our pharmacy business.”

11   Dkt. 133; Dkt. 165 at 49, 50. Consistent with other formal communications of Defendant, in

12   2016, Defendant changed the job description for Plaintiff’s position, Staff Pharmacist, modifying

13   the stated “Essential Job Functions” to include a requirement that pharmacists “[p]rovide

14   comprehensive care to customers by . . . administering immunizations.” Compare Dkt. 76 at 33;

15   Dkt. 76 at 37.

16          Plaintiff has worked as a pharmacist at two Wal-Mart stores, in Sequim and Port Angeles,

17   Washington, which are about ten to fifteen minutes’ drive from Plaintiff’s residence. Dkt. 73 at

18   ¶6, 7. In 2014, the Port Angeles store began providing immunizations through injection to the

19   public. Dkt. 73 at ¶7. Due to Plaintiff’s medical condition, she did not feel comfortable giving

20   immunizations. Dkt. 73 at ¶3. When working at a double-staffed pharmacy, Plaintiff reports that

21   she has referred immunization customers to her pharmacist coworker, and when not double-

22   staffed, Plaintiff has asked customers to return at another time, which Plaintiff estimates

23   happened less than six (6) times between 2014 and her separation on April 15, 2017. Dkt. 73 at

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 2
 1   ¶3. But see Dkt. 103-1 at 47 (Plaintiff reporting that asking customer to return occurs once or

 2   twice a week during busy season).

 3          Prior to her separation, on January 25, 2017, Plaintiff submitted to Defendant a written

 4   Request for Accommodation that requested a “permanent exemption” from “administering

 5   immunizations.” Dkt. 73 at 13, 14; Dkt. 103-1 at 38, 39. In email correspondence to Cherie Hop-

 6   Jurado, Health and Wellness Director, NW Washington Olympic Peninsula region, on February

 7   5, 2017, Plaintiff explained that she “inject[s] [herself] weekly in [her] thigh” and “sometimes all

 8   goes well but other times that is not the case. I really enjoy my job, but I am not able to control

 9   my hands to feel comfortable immunizing the general public.” Dkt. 125. The submission

10   included a doctor’s note, dated August 16, 2016, wherein a doctor states that “combined

11   afflictions [of cerebral palsy and multiple sclerosis] cause her to be unable to perform

12   immunizations to the general public.” Dkt. 73 at 16; Dkt. 103-1 at 41.

13          On February 6, 2017, in a letter from Defendant’s Accommodation Service Center,

14   Defendant informed Plaintiff that her request to be excused from administering immunization

15   was “temporarily approved through April 15, 2017 . . . because [it] is not yet considered to be a

16   requirement for your position relative to your hire date.” Dkt. 116. The letter warned that “[o]nce

17   administering immunizations becomes an essential function of your position on April 15, 2017,

18   we will no longer be able to accommodate you in your current position[.]” Dkt. 116. According

19   to the letter, “the company would like to offer an alternative accommodation of reassignment . . .

20   [and] [i]f a suitable position is currently available on April 16, 2017, [Plaintiff] will be offered

21   the position.” Dkt. 116. Plaintiff submitted a formal Request for Reconsideration on February 22,

22   2017, positing that although she “lacks the fine motor skills required to administer injections,”

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 3
 1   Plaintiff could be easily accommodated by asking customers to return when another immunizing

 2   pharmacist is available. Dkt. 103-1 at 48.

 3          On March 22, 2018, Plaintiff emailed Ms. Hope-Jurado, stating that “[s]ince my only

 4   issue involves dexterity necessary to hold a syringe, place the needle and simultaneously inject a

 5   vaccine, I believe a reasonable accommodation is to have Wal-Mart allow me to use an injector

 6   pen, which I can do.” Dkt. 103-2 at 70. Plaintiff also completed a formal, handwritten

 7   accommodation request form. Dkt. 73 at 21. In a subsequent email exchange, Plaintiff emailed

 8   links to information about brand-name injector pens. Dkt. 103-2 at 72.

 9          On April 16, 2017, Plaintiff was placed on “reassignment leave,” a determination the

10   reconsideration of which was denied by Defendant. Dkts. 128, 129.

11          In a May 10, 2017 letter from the Accommodation Service Center denying Plaintiff’s

12   request for reconsideration, Defendant reaffirmed that the request to be permanently excused

13   from administering immunizations “cannot be approved [it] would require that we excuse the

14   performance of an essential job function . . . [but] [b]ased on our commitment to reasonable [sic]

15   accommodate all associates with disabilities, we offered reassignment as an equally effective

16   accommodation.” Dkt. 118.

17          By letter dated May 22, 2018, Defendant notified Plaintiff of its final determination

18   denying the injector pen accommodation request, because “injection pens are not compatible

19   with the immunizations that are provided in the Pharmacy.” Dkt. 131. The letter also notified

20   Plaintiff that because all leave had been used, thirty (30) days remained for Plaintiff to look for a

21   position, after which “if no position is found, this will result in termination.” Dkt. 131. On June

22   1, 2018, Ms. Hope-Jurado emailed Plaintiff to inquire whether Plaintiff wanted “to talk about the

23   letter,” and Plaintiff directed Ms. Hope-Jurado to speak with her attorney. Dkt. 165 at 37.

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 4
 1             Retroactive to April 16, 2017, Plaintiff has received disability benefits, an award based

 2   on a Social Security Administration (SSA) “disabled” finding. Dkt. 165 at 12. Prior to receiving

 3   SSA disability benefits, Plaintiff has received short-term benefits from a third-party, Lincoln

 4   Financial Group. See Dkt. 165 at 16-20; Dkt. 171 at 48-53.

 5             Defendant, either through its Accommodation Service Center or its third party designee,

 6   Sedgwick, has made inquiries into or arguably considered three accommodations: double

 7   coverage, requesting that customers return at another time, and use of an injector pen.

 8             According to Ms. Hope-Jurado, pharmacists are staffed for double coverage a few hours

 9   one or two days per week in Port Angeles and three to five hours in Sequim. Dkt. 72-2 at 35-37;

10   Dkt. 120 at 6, 7. Ms. Hope-Jurado testified that although she “contemplated” double coverage as

11   an accommodation, it was not offered to Plaintiff. Dkt. 72-2 at 42, 43. Defendant, through Joe

12   Rubino of the Accommodation Service Center, explored double coverage as an accommodation,

13   Dkt. 72-1 at 32, 33 and Dkt. 120 at 7, and arguably offered accommodations to at least two

14   others, by offering double or triple coverage to a pharmacist with bilateral carpal tunnel, Dkt.

15   141, and waiving the immunization administration requirement for a pharmacist as to certain, but

16   not all immunizations. Dkt. 159.

17             While there is no dispute that Plaintiff requested that she be allowed to request customers

18   to return at another time as an accommodation, the business cost of this accommodation is

19   disputed by the parties. According to testimony of Mr. Rubino, ACS team member, not requiring

20   pharmacists to administer immunizations would place Defendant at a “competitive

21   disadvantage,” although he concedes—and Plaintiff is quick to note—that to Mr. Rubino’s

22   knowledge, Defendant has not conducted any economic analysis on the subject. Dkt. 72-1 at 69,

23   71, 72.

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 5
 1            Regarding the injector pen, according to Ms. Hope-Jurado, Defendant looked into the

 2   possibility of its use, but ultimately rejected its use for Plaintiff’s disability. Dkt. 120 at 11. Ms.

 3   Hope-Jurado has explained that one particular type of injector pen, PharmaJet®, is “only FDA-

 4   rated for Afluria . . . out of 11 other [influenza vaccines] . . . And in this case this year, Afluria

 5   wasn’t [CDC] recommended, so we don’t carry Afluria in our stores.” Dkt. 120 at 11. Although

 6   she has not personally used an injector pen, Ms. Hope-Jurado gathered information about

 7   injector pens from other sources, remarking that “[t]here’s still an opportunity for misfire. It’s

 8   loud. It does hurt. It kind of startles people [and] . . . could fail to give the full dose.” Dkt. 120 at

 9   11. Defendant’s expert, Dr. Ann Wheeler, similarly has offered her opinion that the PharmaJet®

10   “should not be considered an acceptable alternative to the traditional method of . . . using a

11   traditional syringe and needle.” Dkt. 103-2 at 7. In her opinion, use of an injector pen is

12   inadvisable, because its use has not been FDA-authorized and would violate terms of the

13   Collective Drug Therapy Agreement (CDTA), a contract between pharmacists and providers

14   granting pharmacists authority to prescribe, with limitations. Dkt. 103-2 at 7.

15            The opinion of Plaintiff’s expert, Mr. Donald Downing, contrasts with the testimony of

16   Ms. Hope-Jurado and expert opinion of Dr. Wheeler. According to Mr. Downing, the FDA

17   “regulates the approval of drugs and medical devices for marketing . . . [h]owever, the use of an

18   FDA approved drug or device is regulated only by the standard of practice.” Dkt. 156 at ¶6. Mr.

19   Downing further opines, although using certain injector pens would be off-label, a/k/a not FDA

20   approved, under the relevant CDTA, it is within the authority and discretion of the individual

21   pharmacist to decide if and when to use injector pens to administer immunizations. Dkt. 156 at

22   ¶¶5-7.

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 6
 1   B. Procedural history, claims, and pending motions.

 2          Plaintiff initiated this case by filing of the Complaint on November 28, 2017. Dkt. 1. The

 3   Complaint alleges two causes of action, violations of the Americans with Disabilities Act (ADA)

 4   and Washington Law Against Discrimination (WLAD). It is alleged that Defendant violated both

 5   the ADA and WLAD in two ways, by “failing to provide reasonable accommodation for her

 6   disability,” and by “terminating her employment based on her disability.” Dkt. 1 at ¶33. These

 7   two theories, failure to make reasonable accommodations and disability discrimination, form the

 8   basis for two claims for each cause of action. Dkt. 1 at ¶¶29-34. The Complaint seeks monetary

 9   damages, including punitive damages, and reinstatement of Plaintiff’s employment. Dkt. 1 at 6,

10   7.

11          Plaintiff filed a Motion for Partial Summary Judgment on November 8, 2018. Dkt. 71.

12   The motion argues the merits of the claims and additionally requests that Defendant be precluded

13   from pleading two affirmative defenses, failure to mitigate and undue burden. Dkt 71 at 22-24.

14   Without reaching the merits of either defense, the Court granted Defendant leave to amend

15   Defendant’s Answer. Dkt. 145 at 7.

16          Plaintiff’s Motion for Partial Summary Judgment was properly noted for November 30,

17   2018. Dkt. 71. See LCR 7(d). In Plaintiff’s Reply, filed November 30, 2018, Plaintiff moved

18   strike the Declaration of Ms. Susanne Hiland, Dkt. 105, which Defendant attached to its

19   Response. Dkt. 138. See Dkt. 107. Defendant filed an “Opposition to Plaintiff’s Motion to Strike

20   Susanne Hiland Declaration” on December 17, 2018. Dkt. 154. But see LCR 7(g)(2).

21          Defendant filed a Motion for Summary Judgment on November 26, 2018. Dkt. 102.

22   Attached to Plaintiff’s Response, Plaintiff attached the Declaration of Mr. Donald Downing,

23   which Defendant moves to strike. Dkt. 164 at 2. In Plaintiff’s Surreply, which responds to

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 7
 1   Defendant’s motion to strike, Plaintiff filed a second motion to strike. The motion requests to

 2   strike two exhibits, Exhibits B and C, to the Declaration of Lisa Wong Lackland. Dkt. 170 at 4-6.

 3   The Court gave Defendant the opportunity to file a response to the second motion to strike. Dkt.

 4   176. See Dkt. 177.

 5           Pursuant to a Stipulated Protective Order, Dkt. 17, Plaintiff has pro forma moved to seal

 6   an exhibit to her Response to Defendant’s Motion for Summary Judgment. Dkt. 158.

 7           The case is set for trial on February 25, 2019. Dkt. 13.

 8                           II.     STANDARD FOR SUMMARY JUDGMENT

 9           Summary judgment is proper only if the pleadings, the discovery and disclosure materials

10   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

11   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (c). The moving party is

12   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

13   showing on an essential element of a claim in the case on which the nonmoving party has the

14   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

15   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

16   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

17   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

18   metaphysical doubt.”). See also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

19   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

20   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

21   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

22   Association, 809 F.2d 626, 630 (9th Cir. 1987).

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 8
 1          The determination of the existence of a material fact is often a close question. The Court

 2   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

 3   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

 4   Service Inc., 809 F.2d at 630. The Court must resolve any factual issues of controversy in favor

 5   of the nonmoving party only when the facts specifically attested by that party contradict facts

 6   specifically attested by the moving party. The nonmoving party may not merely state that it will

 7   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

 8   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

 9   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

10   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

11                                           III.    DISCUSSION

12   A. Motions to strike and motion to seal.

13          1. Plaintiff’s Motion to Strike Declaration of Defendant’s Witness Susanne Hiland (Dkt.
               138 at 3)
14
            Plaintiff argues that the declaration of Ms. Susanne Hiland should be stricken, because
15
     the witness was not disclosed until November 26, 2018, when Defendant filed its Response to
16
     Plaintiff’s motion. The untimely disclosure is not harmless, Plaintiff contends, because other
17
     witnesses who testified on similar topics made “considerable admissions and concessions about
18
     the history of [the immunization] policy change,” and allowing Defendant to switch out
19
     witnesses now is unfair and runs counter to Rule 26. Dkt. 138 at 3.
20
            In response, Defendant downplays the harm to Plaintiff, analogizing this case to one
21
     where a court denied a motion to strike 129 late-disclosed declarations, noting that any prejudice
22
     could be cured by reopening discovery to depose the declarants. Dkt. 154 at 1, 2. In this case,
23
     there is only one witness, Defendant observes, with a witness declaration that “mirrors” the
24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 9
 1   testimony of another witness, and only four attached exhibits, two of which appear elsewhere in

 2   the record. Dkt. 154 at 1, 2.

 3          Defendant’s response to the motion to strike is problematic. First, not only was

 4   Defendant’s disclosure of witness Ms. Hiland untimely, which Defendant acknowledges, but

 5   also, Defendant’s response to Plaintiff’s motion to strike was untimely, which Defendant has

 6   ignored. Defendant “opposition,” which is a Surreply, see LCR 7(g)(2), must be filed within five

 7   (5) days of the Reply. Plaintiff’s Reply was filed November 30, 2018, but Defendant’s pleading

 8   was not filed until December 17, 2018, with no explanation for the delay.

 9          Second, if, as Defendant represents, Ms. Hiland’s declaration “mirrors” another witness

10   and the exhibits appear elsewhere in the record, her declaration is superfluous. But if Ms.

11   Hiland’s declaration adds important substance to Defendant’s Response, she should have been

12   disclosed, and Plaintiff should have had the opportunity to depose the witness. Defendant’s

13   briefing also fails to address why two exhibits, B and D, do not appear elsewhere in the record or

14   why they were not attached previously to other declarations. Defendant’s Surreply leaves open

15   questions about the record filed by Defendant, and has left the undersigned uncomfortable with

16   Defendant’s discovery efforts. Nonetheless, because of the importance of reaching the merits in

17   every case, Plaintiff’s motion to strike should be denied.

18          Plaintiff’s motion to strike (Dkt. 138 at 3) is DENIED. The discovery deadline is

19   HEREBY EXTENDED until February 1, 2019, or a date agreeable to both parties, for the limited

20   purpose of deposing Ms. Hiland, if Plaintiff so choses, at Defendant’s expense.

21          2. Defendant’s Motion to Strike Declaration of Plaintiff’s Expert Donald Downing (Dkt.
               164 at 2)
22
            Defendant moves to strike the Declaration of Donald Downing, an exhibit to Plaintiff’s
23
     Response to Defendant’s motion. Dkt. 164 at 2, 3. See Dkt. 155, 156. Defendant makes three
24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 10
 1   arguments, none persuasive. First, Defendant contends that the declaration should be stricken as

 2   untimely, regardless of how it is styled by Plaintiff. This argument fails because it ignores the

 3   timing and proximity of Defendant’s disclosures to the filing of Mr. Downing’s declaration.

 4          Second, Defendant argues that the declaration is not a true supplement or rebuttal because

 5   it does not address new facts. At the risk of weighing the evidence or too closely parsing the

 6   declaration, Plaintiff has made a sufficient showing about new content in the declaration, which

 7   is why Defendant has additional fodder for its third argument, that the declaration fails under

 8   FRE 70, an evidentiary rule that qualifies experts only where they possess the requisite

 9   “knowledge, skill, experience, training, or education.” FRE 70. The Court respectfully declines

10   to rule on what amounts to a motion in limine at this, the summary judgment stage. This

11   conclusion is all the more strengthened in light of the fact that unlike Ms. Hiland, Mr. Downing

12   was a properly-disclosed witness, and, in fact, was deposed.

13          The motion to strike the Declaration of Donald Downing (Dkt. 164 at 2) is DENIED.

14          3. Motion to Strike Social Security Administration record attachments (Dkt. 170 at 4)

15          In Plaintiff’s Surreply, Plaintiff lodges a second motion to strike, requesting that two

16   exhibits, Exhibits B and C, attached to the declaration of Lisa Wong Lackland, be stricken. Dkt.

17   170. See Dkt. 165. The exhibits are partial records from Plaintiff’s SSA disability claim file.

18   According to Plaintiff, Defendant received the SSA records, which were obtained from a third-

19   party subpoena, on December 10, 2018, yet although Defendant used the records in a Reply

20   brief, filed December 21, 2018, Defendant failed to disclose all records until December 28, 2018,

21   and only after prodding by Plaintiff’s counsel. Dkt. 170 at 4-6. Alternative to striking the

22   exhibits, Plaintiff requests that the documents attached be reviewed “in the true context in

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 11
 1   conjunction” with additional materials, previously withheld, but now filed by, Plaintiff. Dkt. 170

 2   at 6.

 3           In response, Defendant argues that Plaintiff herself had the documents in her own custody

 4   and control, because they were submitted to the SSA by Plaintiff. Dkt. 177 at 1. Defendant has

 5   not violated any discovery rule, Defendant urges, and after Plaintiff requested the discovery,

 6   which Defendant was not obligated to give to Plaintiff, Defendant handed the discovery over

 7   immediately. Dkt. 177 at 3, 4.

 8           In an effort to reach the merits of this case, the motion to strike should be denied. In

 9   fairness to Plaintiff, the Court has also considered exhibits attached to Plaintiff’s Surreply. See

10   Dkt. 171.

11           Plaintiff’s motion to strike (Dkt. 170 at 4) is DENIED.

12           4. Motion to Seal Exhibit 1 (Dkt. 158)

13           Plaintiff has filed a motion to seal pro forma under the terms of a Stipulated Protective

14   Order. See Dkt. 17. The document at issue documents a sequence of correspondences among

15   several Wal-Mart employees about an accommodation request to the immunization policy at

16   issue. Dkt. 159 at 2-4. The correspondences pertain to another employee, whose identifying

17   information has been redacted. Dkt. 159.

18           The Court previously sealed a similar document. Dkt. 151. See Dkt. 141. With the

19   employee’s identifying name redacted, there is no especially persuasive reason why the

20   correspondence should be sealed, but in the interest of consistency, for purposes of this motion,

21   the motion to seal (Dkt. 158) is GRANTED. Docket 159, Exhibit 1, SHALL remain sealed, but

22   this finding, and the finding as to Docket 141, see Dkt. 151, are made WITHOUT PREJUDICE

23   as to evidence considered at trial.

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 12
 1   B. Summary judgment on the merits.

 2          1. Legal background and organization of discussion on the merits.

 3          The Complaint alleges two claims, disability discrimination and failure to make

 4   reasonable accommodation, under both the ADA and the WLAD. Dkt. 1 at ¶¶29-34. The two

 5   types of claims overlap, but “‘[a]n employer who discharges, reassigns, or harasses for a

 6   discriminatory reason faces a disparate treatment claim; an employer who fails to accommodate

 7   the employee's disability, faces an accommodation claim.’” Pulcino v. Federal Express Corp.,

 8   141 Wn.2d 629, 640 (2000).

 9          To prevail on a disability discrimination (disparate treatment) claim, the plaintiff must

10   show: (1) that she is “disabled” under the ADA or the WLAD, (2) that she is a “qualified

11   individual,” that is, an individual able to perform the essential job functions with or without

12   reasonable accommodation, and (3) the defendant terminated her employment because of her

13   disability. Kees v. Wallenstein, 973 F.Supp. 1191, 1193 (W.D.Wash. 1997).

14          To prevail on a claim for failure to make reasonable accommodation, the plaintiff must

15   show: (1) that she is disabled under the ADA, (2) that she is a “qualified individual” able to

16   perform the essential job functions with or without reasonable accommodation, and (3) she

17   suffered an adverse employment action because of her disability. Samper v. Providence St.

18   Vincent Medical Center, 675 F.3d 1233, 1237 (9th Cir. 2012). A reasonable accommodation

19   claim brought under the WLAD shares the first two elements as an ADA claim, adding a slightly

20   different third element, that the aggrieved employee was not reasonably accommodated. Dedman

21   v. Wash. Personnel Appeals Board, 98 Wn.App. 471 (Div. II 1999). Although not consequential

22   to this motion, the ADA and WLAD employ differing causation standards: the “motivating

23   factor” causation standard applies to ADA claims, whereas the “substantial factor” standard

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 13
 1   applies to WLAD claims. Head v. Glacier, 43 F.3d 1053 1065-66 (9th Cir. 2005); Mackay v.

 2   Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 311 (1995).

 3          On the merits, Defendant makes three primary arguments: (1) Plaintiff cannot perform an

 4   essential job function and is therefore not a “qualified individual” under the ADA and the

 5   WLAD; (2) Plaintiff has failed to meet her burden to show that a reasonable accommodation was

 6   available; and (3) Plaintiff is judicially estopped from advancing this litigation, because she is

 7   “disabled” for purposes of qualifying for and receiving SSA disability benefits. Dkt. 102 at 10-

 8   23. See also, Dkt. 107 at 4-10. Because Plaintiff’s arguments can also be organized according to

 9   these three core arguments, the parties’ arguments on the merits will be organized below

10   according to these three primary issues.

11          2. Essential job function.

12          By regulation, under the ADA, a person with a disability is a “qualified individual” if she

13   can, with or without reasonable accommodation, perform the “essential functions” of the

14   position. 29 C.F.R. § 1630.2(m). Humphrey v. Memorial Hospitals, Assoc., 239 F.3d 1128, 1133

15   (9th Cir. 2001). “Essential functions” are defined as “fundamental job duties,” not including

16   “marginal functions of the position.” A job function “may be considered essential” for many

17   reasons, including:

18        (i) The function may be essential because the reason the position exists is to perform that
          function;
19
          (ii) The function may be essential because of the limited number of employees available
          among whom the performance of that job function can be distributed; and/or
20
          (iii) The function may be highly specialized so that the incumbent in the position is hired for
21        his or her expertise or ability to perform the particular function.

22   § 1630.2(n)(2). Evidence of whether a function is essential includes:

23          (i)     The employer's judgment as to which functions are essential;

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 14
 1          (ii)      Written job descriptions prepared before advertising or interviewing applicants
                      for the job;
 2
            (iii)     The amount of time spent on the job performing the function;
 3
            (iv)      The consequences of not requiring the incumbent to perform the function;
 4
                    ...
 5
            (vi)      The work experience of past incumbents in the job; and/or
 6
            (vii)     The current work experience of incumbents in similar jobs.
 7
     § 1630.2(n)(3). “Although the plaintiff bears the ultimate burden of persuading the fact finder
 8
     that [she] can perform the job’s essential functions . . . an employer who disputes the plaintiff’s
 9
     claim that he can perform the essential functions must put forth the evidence establishing those
10
     functions.” Bates v. United States Parcel Svc., Inc., 511 F.3d 974, 990 (9th Cir. 2007).
11
            Both parties have devoted significant ink to the issue of whether administering
12
     immunizations is an essential job function, but issues of fact are readily apparent. By way of
13
     example, in all official communications to Plaintiff about her requests for accommodation,
14
     Defendant uniformly refers to administering immunizations as an essential job function. Dkt. 76
15
     at 37; Dkt. 133; Dkt. 165 at 49, 50. See § 1630(n)(2)(i). However, at least in Plaintiff’s
16
     experience, the number of immunizations in the aggregate amounts to a nominal amount of time.
17
     Dkt. 73 at ¶3. But see Dkt. 103-1 at 47. See also, Dkt. 156 at 4. See § 1630(n)(2)(iii). Although
18
     Defendant maintains that the accommodation of requesting customers to return at another time
19
     would be costly, Plaintiff’s experience with customers and the testimony of Plaintiff’s expert,
20
     Mr. Downing, point to the opposite. Dkt. 72-1 at 72; Dkt. 73 at ¶3; Dkt. 103-1 at 47; Dkt. 156 at
21
     4. See § 1630(n)(2)(iv). And the current work experience others, whom Defendant has excused
22
     from certain pharmacy duties for other reasons, in Plaintiff’s view, may undermine the
23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 15
 1   conclusion that that administering immunizations is an essential job function. Dkts. 141, 159. See

 2   § 1630(n)(vii).

 3          In conclusion, an issue of fact exists as to whether administering immunizations is an

 4   essential job function of a staff pharmacist. To that extent, both motions for summary judgment

 5   are HEREBY DENIED.

 6          3. Reasonable accommodation.

 7          The plaintiff has the burden to show the existence of a reasonable accommodation that

 8   would have enabled her to perform the essential functions of an available job. Dark v. Curry

 9   Cty., 451 F.3d 1078, 1088 (9th Cir. 2006). The term “reasonable accommodation” means, inter

10   alia, modifications or adjustments to . . . the manner or circumstances under which the position .

11   . . is customarily performed, that enable an individual with a disability who is qualified to

12   perform the essential functions of that positions. § 1630(o)(1)(ii). This “may include but is not

13   limited to . . . job restructuring; part-time or modified work schedules; reassignment to a vacant

14   position; acquisition or modifications of equipment or devices . . . and other similar

15   accommodations.” Id. at (2).

16          Under Washington law, reasonable accommodation “means measures that [ ] enable . . .

17   the proper performance of the particular job held . . . [and] enable the enjoyment of equal

18   benefits, privileges, or terms and conditions of employment.” WAC 162-22-065(1). “Possible

19   examples” of reasonable accommodation includes:

20          (a) Adjustments in job duties, work schedules, or scope of work;

21          (b) Changes in the job setting or conditions of work;

22          (c) Informing the employee of vacant positions and considering the employee for those
            positions for which the employee is qualified.
23
     WAC 162-22-065(2).
24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 16
 1           Plaintiff has raised three accommodations: double coverage, requesting customers to

 2   return at another time, and use of an injector pen. Addressing the first two accommodations,

 3   Defendant argues that they fail at law because both amount to nothing more than requests for

 4   Plaintiff to be excused from an essential job function, rather than a means for Plaintiff to perform

 5   the task. Dkt. 102 at 18, 19; Dkt. 164 at 13. A bona fide reasonable accommodation “can never . .

 6   . eliminate[e] an essential function of a job . . . or shift an [essential job function] onto others,”

 7   Defendant contends. Dkt. 102 at 19.

 8           Defendant’s argument fails, because it assumes that administering immunizations is an

 9   essential job function, which, as discussed above, is a fact-intensive, unresolved issue. The

10   argument also fails for want of authority. Defendant bases the argument on only persuasive, not

11   binding authority, applicable only directly to ADA, not WLAD, claims. See Dkt. 102 at 19.

12           Addressing the third accommodation, use of an injector pen, Defendant takes issue with

13   the timing of the request, made in March of 2018, after the filing of this lawsuit, because,

14   Defendant argues, the Complaint does not “reflect this essential element of her case.” Dkt. 102 at

15   20. The Complaint, fairly construed, alleges enough to give Defendant notice of such a claim,

16   but even if it did not, Defendant could hardly claim prejudice if the Complaint were to be

17   amended now, given that both sides have retained experts on the subject.

18           Next, Defendant argues that Plaintiff has not shown that she is physically capable of

19   using an injector pen, so she cannot, as a matter of law, show that Defendant should have

20   accommodated her by use of such a device. Dkt. 102 at 20. Plaintiff rebuts this conclusion,

21   where she has declared that she could use an injector pen, Dkt. 73 at 4, 21, 22, which is at least a

22   sufficient showing to create an issue of fact on the issue, especially because Defendant raised the

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 17
 1   issue as the ostensible basis to compel a Rule 35 independent medical exam, and Defendant has

 2   apparently elected to forego the examination for strategic reasons.

 3          Finally, Defendant argues that use of an injector pen is incompatible with Defendant’s

 4   internal protocols; is not allowable under the CDTA, a document Defendant describes as a

 5   document legally binding to pharmacists administering immunizations; and violates the standard

 6   of care for pharmacists, because it lacks of FDA approval. Dkt. 102 at 19-21; Dkt. 107 at 7, 8;

 7   Dkt. 164 at 13, 14. Defendant’s protocols may be evidence of whether an accommodation was

 8   reasonable, but are not grounds to defeat sending the issue to a trier of fact. The conclusion that

 9   an injector pen is not compatible with the CDTA has been rebutted by Plaintiff’s expert, Mr.

10   Downing, who has also explained a theory of FDA approval is no barrier to the elective use of

11   injector pens by pharmacists in Washington. Dkt. 156 at ¶¶6, 7, 11.

12          Plaintiff’s motion focuses on an altogether different reasonable accommodation aspect,

13   the interactive process. According to Plaintiff, Defendant was not open with its processes,

14   because the Accommodation Service Center employee advising Ms. Hope-Jurado, Mr. Rubino,

15   knew double coverage was an accommodation made elsewhere, yet failed to discuss its

16   applicability to Plaintiff’s case, and Defendant’s internal discussion about the basis for rejecting

17   the injector pen as an accommodation lacked transparency. Dkt. 71 at 21, 22.

18          While Plaintiff may have raised a cognizable theory for a reasonable accommodation

19   claim, summary judgment in favor of Plaintiff under this theory as a matter of law is not

20   warranted. Issues of fact remain, for example, as to what Ms. Hope-Jurado and Accommodation

21   Services Center knew and when they knew it. See Dkt. 72-1 at 32, 33; Dkt. 72-2 at 35-37; Dkts

22   141, 159.

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 18
 1          In conclusion, an issue of fact exists as to whether Defendant made or should have made

 2   a reasonable accommodation to Plaintiff. To that extent, both motions for summary judgment are

 3   HEREBY DENIED.

 4          4. Estoppel from claiming “disability.”

 5          Defendant does not dispute that Plaintiff is “disabled” for ADA and WLAD purposes per

 6   se, but argues that because Plaintiff collects SSA disability benefits, she cannot also be a

 7   “qualified individual” capable of performing an essential job function with (or without)

 8   reasonable accommodation. Dkt. 102 at 22, 23.

 9          This argument fails, because it ignores Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S.

10   795 (1999). In Cleveland, the Supreme Court considered the tension created where a person both

11   applies for SSA disability benefits and pursues an ADA claim, holding:

12          We believe that, in context, these two seemingly divergent statutory contentions are often
            consistent, each with the other. Thus pursuit, and receipt, of SSDI benefits does not
13          automatically estop the recipient from pursuing an ADA claim. Nor does the law erect a
            strong presumption against the recipient's success under the ADA. Nonetheless, an ADA
14          plaintiff cannot simply ignore her SSDI contention that she was too disabled to work. To
            survive a defendant's motion for summary judgment, she must explain why that SSDI
15          contention is consistent with her ADA claim that she could “perform the essential
            functions” of her previous job, at least with “reasonable accommodation.”
16
     Cleveland, 526 U.S. at 797-98.
17
            Applying Cleveland, Defendant’s argument, that Plaintiff cannot litigate ADA and
18
     WLAD claims because she receives SSA disability benefits, falters. Plaintiff’s SSA disability
19
     claim file is not the complete record as to Plaintiff’s condition; Plaintiff’s deposition, Plaintiff’s
20
     declaration, and other medical records, if construed in Plaintiff’s favor, can be read in harmony,
21
     rather than to be in conflict with, a finding of “disability” for SSA purposes. See, e.g., Dkt. 73 at
22
     4, 21, 22; Dkt. 165 at 12; Dkt. 171 at 48-70.
23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 19
 1           Defendant relies on Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1110

 2   (9th Cir. 2000) for the argument that “someone who is totally disabled cannot sue under Title I’s

 3   [ADA employment’s] unambiguous provisions.” Dkt. 164 at 3, 4. Weyer is analogous

 4   procedurally, because the Ninth Circuit addressed findings by a district court at summary

 5   judgment, but the case is factually distinguishable from the case at bar. In Weyer, the plaintiff

 6   “presented no evidence that she could perform the essential functions of her former employment

 7   position with or without reasonable accommodation,” Weyer, 198 F.3d at 1109, whereas in this

 8   case, Plaintiff has strenuously objected to, and supported, a finding to the contrary. See Dkt. 73

 9   at 4, 21, 22.

10           In conclusion, Defendant’s argument for judicial estoppel is unavailing, and the request

11   for summary judgment of dismissal on such grounds is DENIED.

12           The Court DENIES Plaintiff’s and Defendant’s motions for summary judgment on the

13   merits, because neither the disability discrimination claims nor the reasonable accommodation

14   claims can be decided in favor of either party as a matter of law.

15   C. Other requests for partial summary judgment.

16           Beyond seeking summary judgment on the merits of the claims, both parties seek partial

17   summary judgment on discrete issues.

18           Defendant argues: (1) damages should be barred or reduced, because Plaintiff has failed

19   to mitigate damages, and (2) the request for punitive damages should be dismissed, because there

20   is no evidence that Defendant acted with malice or reckless indifference. Dkt. 102 at 11, 23-25.

21           Plaintiff seeks to preclude Defendant from advancing at trial “the unpled affirmative

22   defenses of failure to mitigate damages and undue hardship.” Dkt. 71 at 1. (The Court also

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 20
 1   addressed failure to mitigate and undue hardship affirmative defenses in part in the context of a

 2   motion to amend. Dkt. 145).

 3          Issues raised by the parties can be consolidated into three discrete issues.

 4          1. Failure to mitigate.

 5          Defendant argues that partial summary judgment should be granted in favor of Defendant

 6   for Plaintiff’s failure to mitigate. Dkt. 102 at 11, 23-25.

 7          Whether Plaintiff applied to every job she should have, e.g., jobs beyond a short

 8   commute from Plaintiff’s residence, the extent to which Defendant assisted Plaintiff in her job

 9   search, whether Plaintiff should have applied to lower paying jobs, and whether Plaintiff’s age

10   played a factor as to her ability to get another job, are all disputed factual issues precluding

11   summary judgment in favor of Defendant on the issue of failure to mitigate. See Dkt. 72-1 at 25;

12   Dkt. 72-2 at 103, 105; Dkt. 120 at 10.

13          Plaintiff argues that Defendant has not disclosed through discovery any specific suitable

14   positions that were available, limiting the jobs Plaintiff could actually apply to. Dkt. 71 at 23.

15   According to Plaintiff, Defendant’s own vocational rehabilitation witness testified that she

16   “Didn’t research the time period specifically in terms of job openings[.]” Dkt. 71 at 23, quoting

17   Dkt. 72-2 at 105.

18          Both arguments go to the weight of the evidence.

19          Both motions are DENIED on the failure to mitigate issue.

20          2. Punitive damages.

21          Defendant contends that because there is no evidence that Defendant acted with malice or

22   reckless indifference in allegedly discriminating against Plaintiff, the request for punitive

23   damages should be dismissed. Dkt. 102 at 11, 23-25.

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 21
 1          Defendant’s argument is unpersuasive, because although Plaintiff has not pointed to any

 2   ‘smoking gun’ statements, Plaintiff has substantiated facts that, together, and if construed in

 3   Plaintiff’s favor, could lead a trier of fact to believe that Defendant acted with reckless

 4   indifference. Defendant’s request to dismiss the remedy of punitive damages is DENIED.

 5          3. Undue hardship.

 6          Plaintiff argues that Defendant has not disclosed “any” evidence to support the defense of

 7   undue hardship. Dkt. 71 at 24. In response, Defendant argues that it need not show undue

 8   burden, because Plaintiff has not met her burden as an employee to identify an accommodation

 9   that would allow her to perform her essential job duties. Dkt. 107 at 10.

10          Plaintiff’s argument should be denied, because the record reflects that the evidence, when

11   construed in Defendant’s favor, precludes partial summary judgment on the issue. For example,

12   Mr. Rubino testified that not requiring all pharmacists to administer immunizations would place

13   Defendant at a competitive disadvantage. Dkt. 72-1 at 69. (He also conceded that he was aware

14   of no reports or cost-benefit analysis on the same issue. Dkt. 72-1 at 69, 71, 72.)

15          Plaintiff’s motion for partial summary judgment on the issue of undue hardship is

16   DENIED.

17          In conclusion, none of the discrete issues raised by either party warrants partial summary

18   judgment, and to that extent, the parties’ motions are DENIED.

19                                               IV.     ORDER

20          Therefore, it is hereby ORDERED that:

21              1. Plaintiff’s Motion to Strike the Declaration of Susanne Hiland (Dkt. 138 at 3) is
                   DENIED.
22
                2. Defendant’s Motion to Strike the Declaration of Donald Downing (Dkt. 164 at 2)
23                 is DENIED.

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 22
 1              3. Plaintiff’s Motion to Strike Social Security Record Attachments (Dkt. 170 at 4) is
                   DENIED.
 2
                4. Plaintiff’s Motion to Seal (Dkt. 158) is GRANTED. Docket 159 SHALL remain
 3                 sealed, but it shall remain sealed WITHOUT PREJUDICE as to evidence
                   considered at trial.
 4
                5. Plaintiff’s Motion for Partial Summary Judgment (Dkt. 71) is DENIED.
 5
                6. Defendant Wal-Mart Stores, Inc.’s Motion for Summary Judgment Dismissal, Or,
 6                 In the Alternative, Motion for Partial Summary Judgment on Damages (Dkt. 102)
                   is DENIED.
 7
            IT IS SO ORDERED.
 8
            The Clerk is directed to send uncertified copies of this Order to all counsel of record and
 9
     to any party appearing pro se at said party’s last known address.
10
            Dated this 7th day of January, 2019.
11

12

13
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24
     ORDER ON (1) PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2) DEFENDANT WAL-
     MART STORES, INC.’S MOTION FOR SUMMARY JUDGMENT DISMISSAL, OR, IN THE ALTERNATIVE,
     MOTION FOR PARTIAL SUMMARY JUDGMENT ON DAMAGES; AND (3) PLAINTIFF’S MOTION TO
     SEAL - 23
